Citation Nr: 0812310	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946 and from November 1950 to August 1951.

The instant appeal arose from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which denied a claim for TDIU.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of the evidence 
is required to analyze the veteran's claim for a TDIU benefit 
due to service-connected disabilities.  The veteran's 
service-connected disabilities are residuals of frostbite, 
right lower extremity, rated as 30 percent disabling; 
residuals of frostbite, left lower extremity, rated as 30 
percent disabling; residuals of frostbite, right upper 
extremity, rated as 10 percent disabling; residuals of 
frostbite, left upper extremity, rated as 10 percent 
disabling; and malaria, onchyomycosis of the left foot and 
onchyomycosis of the right foot, all rated noncompensably 
disabling.  His combined disability rating is 70 percent.  

The evidence of record contains the results of VA disability 
evaluations examinations conducted in April 2006; however, 
those examination reports contain little information 
regarding the effect of the disabilities on the veteran's 
ability to maintain gainful employment.  Given the foregoing, 
the veteran should be scheduled for an appropriate VA 
examination for the purpose of determining the impact that 
the veteran's service-connected disabilities have on his 
ability to engage in a substantial gainful occupation.

In addition, in July 2006 VA attempted to develop information 
about the veteran's past employment from Ford Motor Company, 
his employer of 25 years (from 1963 to 1988); however, no 
response was received from Ford.  Another attempt should be 
made to develop this employment evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current level 
of severity of the service connected 
residuals of frostbite, malaria, and 
onchyomycosis of the feet.  The veteran's 
claims folder must be made available to 
and reviewed by the examining physician in 
connection with the examination.  
Following the examination, the examiner 
should address 
the following:

a)  Describe all symptoms caused by 
the service-connected residuals of 
frostbite, malaria, and 
onchyomycosis of the feet, as well 
as the severity of each symptom.  

b)  State whether the veteran's 
service-connected residuals of 
frostbite, malaria, and 
onchyomycosis of the feet prevent 
him from obtaining or retaining a 
substantially gainful occupation.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due to 
the appellant's service-connected 
disabilities and any associated 
disorder, bearing in mind his entire 
social-medical history, 
particularly, any degree of 
industrial impairment caused by one 
or more nonservice-connected 
disorders, including his self-
reported coronary artery disease, 
status post bypass graft; 
hypertension; prostate condition; 
and status post total left knee 
replacement.

A rationale should be provided for all 
opinions expressed.

2.  Thereafter, make a second request for 
the veteran's employment information from 
the Ford Motor Company and enclose a VA 
Form 21-4192, Request for Employment 
Information in Connection with Claim for 
Disability Benefits.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

